Title: From Benjamin Franklin to Edward Newenham, 27 May 1779
From: Franklin, Benjamin
To: Newenham, Sir Edward


Sir,
Passy, May 27, 1779.
I should sooner have sent this Passport, but that I hoped to have had the other from this Court in time to send with it. If you should stay a few days in England, and will let me know how it may be directed to you, I can send it to you per post.
I received some time since a letter from a person at Belfast, informing me that a great number of people in those parts were desirous of going to settle in America, if passports could be obtained for them and their effects, and referring me to you for future information. I shall always be ready to afford every assistance and security in my power to such undertakings, when they are really meant, and are not merely schemes of trade with views of introducing English manufactures into America, under pretence of their being the substance of persons going there to settle.
I admire the spirit with which I see the Irish are at length determined to claim some share of that freedom of commerce, which is the right of all mankind, but which they have been so long deprived of by the abominable selfishness of their fellow subjects. To enjoy all the advantages of the climate, soil and situation in which God and nature have placed us, is as clear a right as that of breathing; and can never be justly taken from men but as a punishment for some atrocious crime.
The English have long seemed to think it a right which none could have but themselves. Their injustice has already cost them dear, and if persisted in, will be their ruin. I have the honour to be, with great esteem, Sir,
Your most obedient and most humble servant,
B. Franklin.
